DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/427,725, filed on March 12, 2015.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 11, 12, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Onoe et al (2010/0087717, now 8,805,464). 

Regarding claim 14, Onoe et al disclose and teach the placement of a sensor pairing which is not directly centered on the circuit board, but rather displaced as a pair from the center (Fig 2, 4, 5).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5-8, 9-10, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onoe et al (cited above), in view of Amano et al (US 6,126,595). Onoe et al discloses what is listed above, and discloses that the system and sensor can be incorporated into a wristwatch (0091), but fails to specifically recite a belt which attaches to the circuit housing via a body and which is configured to wind around a living body/patient’s body part.  
Attention is hereby directed to the teaching reference to Amano et al which specifically discloses and teaches the incorporation of a sensor element into a body/housing to which a belt can be attached to connect the device to a living body for diagnostic measurement, and wherein the belt/circuit are fitted to the housing of the device such that a gap exists between the belt and circuit (Fig 

Regarding claims 5 and 13, it is hereby noted that the design choice of the color black for a component of the device is a matter which would be obvious to one of ordinary skill in the art. It is understood that the choice of color of a component requires only nominal skill in the art.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Applicant has argued that reference to Onoe fails to disclose and teach the use of a gap between an attaching member and a sensor device in a plan view. In interpreting the language and scope of the instant claims, one must consider the entirety of the claim so discern whether a reference meets a limitation. In the instant claims, recitation of a close-contact member disposed on a face of a circuit board so as to surround an optical sensor with a gap from the optical sensor “in a plan view” wherein “the close-contact member holding the optical sensor and being attachable to a living body” is met. The reference includes specifically the inclusion of a gap between the contact member and the sensor itself (0070-0071, (0036-0038) Fig 2, 5, 6) such that the contact member is disposed apart from the sensor itself (they do not share the same coordinate space, see space between contact member and diode elements in Fig 2, 5, and 6). Accordingly, there exists space or a “gap” between the sensor elements of the device and the contact member of the device of Onoe if viewed in a “plan view” as in 2, 5, 6 of Onoe. For this reason, it is believed the rejection is proper. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793